Lorain County, No. 91CA005214. This court has received notification that on October 2, 1995, the Supreme Court of the United States entered an order in No. 94-9317, John Simko, Jr. v. Ohio, which stated:
“On consideration of the petition for a writ of certiorari herein to the Supreme Court of Ohio, IT IS ORDERED by this Court that said petition be, and the same is hereby, denied.”
It appearing to this court that the stay of execution of sentence granted by the Supreme Court of the United States on March 8, 1995, terminated automatically upon the denial of the petition for writ of certiorari,
IT IS HEREBY ORDERED by this court, effective October 17,1995, that the sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Tuesday, the 16th day of January 1996, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that the Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Lorain County.
IT IS FURTHER ORDERED by the court that, upon written application of appellant, and pursuant to State v. Glenn (1987), 33 Ohio St.3d 601, 514 N.E.2d 869, this court will grant one additional stay for a period ending six months from the date of this entry to allow appellant an opportunity to file a petition for post-conviction relief.